Citation Nr: 1715736	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-13 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent (except for the period of time when the Veteran was awarded a temporary total convalescent rating under 38 C.F.R. § 4.30) for the residuals of a right fifth finger injury, status post volar plate procedure with surgical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1988 to August 1992, February 1995 to March 1995, November 1995 to January 1996, and December 2003 to June 2005.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2006 rating decision, the RO granted service connection for the residuals of a right fifth finger injury, status post volar plate procedure, assigning a noncompensable disability rating effective June 6, 2005.

In January 2009, the Veteran testified during a hearing before a Decision Review
Officer (DRO) at the RO.  

In a July 2009 rating decision, the RO added a surgical scar to the residuals of a right fifth finger injury, and continued the noncompensable rating.  In a May 2010 rating decision, the RO increased the rating for the right fifth finger disability to 10 percent, effective June 6, 2005.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v Brown, 6 Vet App 35 (1993).  

In March 2012, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

The issue was remanded by the Board for further development of the evidence in January 2013.  


FINDING OF FACT

Throughout the appeal, with the exception of the period of time when the Veteran was awarded a temporary total rating under the provisions of 38 C.F.R. § 4.30 (August 17, 2005, to October 31, 2005), the residuals of a right fifth finger injury, status post volar plate procedure with surgical scar, have been manifested by a 40 degree flexion contracture, without diminished functioning such that amputation with prosthesis would equally serve the Veteran, or tenderness of the surgical scar.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the residuals of a right fifth finger injury, status post volar plate procedure with surgical scar, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5227-5230 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that the Veteran reported that she was to receive VA outpatient treatment in November 2011.  While the Board remanded this issue to obtain this treatment report, it is noted that the Veteran cancelled this appointment.  The Veteran was afforded VA medical examinations, most recently in June 2009.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim from June 2005 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Right Little Finger Disorder

Service connection for the residuals of a right fifth finger injury status post volar plate procedure with surgical scar was granted by the RO in a September 2006 rating decision.  A July 2009 rating decision included a surgical scar as part of the service-connected disability.  While a noncompensable (0 percent) disability rating was initially assigned, a May 2010 rating decision of the RO awarded a 10 percent rating from the effective date of service connection in June 2005 under the provisions of Codes 5227-5230.  

The residuals of a right fifth finger injury, status post volar plate procedure with surgical scar, are rated as under Code 5230, which provides ratings for limitation of motion of the ring or little finger.  

The Board notes that, for the purposes of applying the rating criteria, the Veteran's right arm is documented as her "major" arm.  The Board also notes that, according to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the metacarpophalangeal (MCP) joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal (DIP) joint has a range of motion of zero to 70 or 80 degrees of flexion.  Moreover, the Board highlights that the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in Code 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Code 5003 (2016).

Under Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  A note accompanying Code 5227 states that the Board should also consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Under Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) ring or little finger.  

Under 38 C.F.R. § 4.45(f) multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the rating for the right fifth finger disability at issue must not exceed ratings assigned for amputation of this finger.  Code 5156 contemplates amputation of the little finger, and a 20 percent rating is assigned for major or minor hand little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation of the little finger of the major or minor hand at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Code 5156 (2016). 

The record shows that the Veteran's hand was caught in a bus door causing a volar plate surgical procedure to be performed.  An arthrotomy of the PIP joint of the right little finger with repair of the attachment of the volar plate, as well as excision of a questionable synovial mass from the PIP joint was performed without complication.  A tenosynovial giant cell tumor was later noted on the pathology report.  

An examination was conducted in June 2006.  The Veteran's history of right hand injury and subsequent surgery was reviewed.  It was noted that she had had some chronic range of motion limitations and had undergone occupational therapy with splinting of the right little finger because of flexion contracture.  She continued to have mild contracture of the finger that bothered her to a mild degree.  She took Motrin with some relief and wore a splint to bed.  On examination of the fifth finger of the right hand showed a 35 degree PIP flexion contracture.  The PIP joint was sore to palpation and the PIP joint was a little bit larger than normal size so there was still a little bit of swelling.  On the job, typing aggravated her finger so performing that function caused a flare-up of pain with use of the little finger.  She extended and flexed the PIP joint only to a few degrees. The hand was described as functional.  The rest of the right hand was normal.  The diagnosis was residual right little finger flexion contracture.  

An examination was conducted by VA in June 2009.  At that time, her past history of physical and occupational therapy for splint devices and serial casting for her right hand to extend the finger was reviewed.  Postsurgically, she used to use a night splint but she no longer did so.  Her VA primary care physician was referring her to the Plastics Clinic at the Pittsburgh VA secondary to the joint contracture position of that right 5th finger.  She was seen there in February 2009 at which time X-ray studies were normal.  She was sent for hand therapy and a March 2009 MRI study showed globular soft tissue mass adjacent to her left hand 5th proximal PIP joint that was felt to possibly be a recurrence of the synovial giant cell tumor that was found pathologically at the time of her fracture repair in the Plastics Clinic back in 2005.  Her right little finger had a flexion contracture deformity and larger than normal looking knuckle and she said the little finger ached.  Her hand could get numb.  This affected her typing and when she put on a glove.  She complained that it bothered her, looked funny, hurts and hindered her daily routine.  She was noted to be right hand dominant.  She is took Naprosyn on an as-needed basis.  She stated that she was not sure if it helped.  She said that when she did a lot of typing in her job, it bothered her when she has to hit the enter key with her little finger.  On examination, the 5th digit PIP joint had a 40 degree flexion contracture.  She could not fully straighten it because it simply would not give and she complained of pain.  On squeezing the knuckle on either side or on the anterior posterior aspect, she said it caused her pain.  The rest of the hand was totally functional.  She was able to move her DIP joint and her MCP joint without a problem.  It was simply that the flexed PIP joint that did not want to straighten or flex further than the 40 degrees.  The diagnoses were right little finger PIP joint flexion contracture but no degenerative joint disease and strongly suspected recurrence of synovial giant cell tumor of the left 5th little finger.  

After review of the record, the Board finds that the Veteran's right little finger disability reflects an injury that is, at worst, productive of degenerative arthritis, with limitation of motion, but with no ankylosis or diminished functioning such that amputation with prosthesis would equally serve the Veteran.  Absent disability approximating amputation of the finger, the Board finds that no more than a 10 percent disability rating is warranted.  

The Veteran's representative has raised the matter of a separate compensable evaluation for the surgical scar that has been service connected as part of the Veteran's right little finger disability.  It is claimed that the scar is tender to objective examination.  Review of the lay and medical evidence of record, however, fails to show evidence of tenderness of the scarring, instability, or limitation of motion as a result of the scarring.  Medication for pain is not shown to have been prescribed for a painful scar.  As such, there is no basis for a separate compensable rating.  38 C.F.R. § 4.118.  

The Board also has considered whether referral for extraschedular consideration is warranted.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's right fifth finger injury residuals include flexion contracture and complaints of pain.  Examinations have on more than one occasion described her hand as functional.  Ankylosis of the fifth finger, under the rating schedule, is evaluated as noncompensable.  Overall hand function is not affected.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for residuals of a right fifth finger injury, status post volar plate procedure with surgical scar, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

						(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent for residuals of a right fifth finger injury, status post volar plate procedure with surgical scar, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


